Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00076-CR

                                   RONNIE BUSH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-75228-R

                                             ORDER
       Before the Court is appellant’s May 16, 2019 motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before June

17, 2019. If appellant’s brief is not filed by June 17, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE